


Exhibit 10.1

 

FIFTH AMENDMENT TO SUPPLY AGREEMENT

 

This Fifth Amendment to the Supply Agreement (the “Fifth Amendment”) is entered
into the 22nd day of June, 2010, by and between Rite Aid Corporation (“Rite
Aid”) and McKesson Corporation (“McKesson”).

 

INTRODUCTION

 

Pursuant to the terms of the Supply Agreement dated December 22, 2003 (the “Rite
Aid Agreement”) as amended by the First Amendment to Supply Agreement dated
December 8, 2007 (the “First Amendment”), the Second Amendment to the Supply
Agreement dated November 7, 2008 (the “Second Amendment”), the Third Amendment
to the Supply Agreement dated February 1, 2009 (the “Third Amendment”), the
Fourth Amendment to the Supply Agreement dated December 11, 2009 (the “Fourth
Amendment”) (collectively referred to herein as the “Agreement”), McKesson and
Rite Aid entered into an agreement to establish a program for McKesson’s supply
of pharmaceuticals and OTC products to Rite Aid.

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which is
acknowledged, McKesson and Rite Aid agree as follows:

 

1.                                      Section 2.1(c)vii of the Agreement is
deleted in its entirety.

 

2.                                      The third sentence of Section 3.2 of the
Agreement is deleted in its entirety and replaced with the following:

 

For the quarterly period commencing April 1, 2004, and every quarter thereafter,
the Cost of Goods will be subject to quarterly review and adjustment, if
necessary, to reflect Rite Aid’s actual chainwide average Product purchases Per
Location/Month in the preceding quarter.

 

3.                                      Section 3.5 of the Agreement is deleted
in its entirety.

 

4.                                      Section 9.9 of the Agreement is deleted
in its entirety and replaced with the following:

 

Own Use. Rite Aid agrees that all Warehouse Repackaged Merchandise is and will
be purchased for Rite Aid’s or its affiliates’ own use only.

 

5.                                      This Fifth Amendment shall only become
effective upon termination of the current relationship between Rite Aid and
drugstore.com, which is anticipated to occur upon the close of the sale of the
assets of drugstore.com to BioScrip, Inc. (“Rite Aid/drugstore.com Relationship
Termination Date”). Rite Aid shall provide immediate written notice to McKesson
of the occurrence of the Rite Aid/drugstore.com Relationship Termination Date as
evidenced by and based upon termination of its relationship with drugstore.com
as discussed above.

 

--------------------------------------------------------------------------------


 

6.                                      Except as amended above, the Agreement
remains unchanged and in full force and effect. Capitalized terms used in this
Fifth Amendment and not otherwise defined herein shall have the meaning given to
them in the Agreement.

 

7.                                      This Fifth Amendment may be executed in
counterparts, all of which taken together shall constitute an original.

 

8.                                      This Fifth Amendment, together with the
Agreement, as amended, embodies the entire agreement between the parties with
regard to the subject matter hereof and supersedes all prior agreements,
understandings, and representations with the exception of any promissory note,
security agreement, or other credit or financial document(s) executed by Rite
Aid or between Rite Aid and McKesson.

 

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed as of the date written below. The persons signing this Fifth Amendment
warrant that they are duly authorized to sign for and on behalf of their
respective parties. This Fifth Amendment shall be deemed accepted by McKesson
only on its execution by a duly authorized representative of McKesson.

 

RITE AID CORPORATION

 

McKESSON CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert I. Thompson

 

By:

/s/ Paul C. Julian

 

 

 

Name:

Robert I. Thompson

 

Name:

Paul C. Julian

 

 

 

Title:

EVP, Pharmacy

 

Title:

Executive Vice President, Group President

 

 

 

Date:

June 22, 2010

 

Date:

8/30/10

 

2

--------------------------------------------------------------------------------

 
